Citation Nr: 0821779	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for fracture 
of right thumb and right ring finger and traumatic amputation 
to the distal tip of the right middle finger (minor).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel
INTRODUCTION

The veteran served on active duty from December 1971 to June 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for fracture of 
right thumb and right ring finger and traumatic amputation to 
the distal tip of the right middle finger, but assigned a 
noncompensable evaluation.  Jurisdiction of the case was 
thereafter transferred to the Winston-Salem, North Carolina 
RO.  The veteran perfected an appeal of the July 2002 rating 
determination to the Board.  In an October 2005 decision, the 
Board denied the claim for a higher initial rating.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2006 
Order, the Court granted a joint motion of the parties, and 
remanded the matter to the Board for action consistent with 
the joint motion.

The Board notes that in the October 2005 decision, the Board 
referred the issue of an increased rating for the service-
connected scar of the right ring finger.  As no records were 
permitted to be added to the file following the decision due 
to Court review, it is unclear whether action was taken on 
the referred issue.  Thus, if, and only if, action has not 
yet been taken on that issue, it is referred for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the joint remand, the parties agreed that the veteran's 
right hand disorder is manifested by limitation of motion of 
the right ring finger and traumatic amputation to the distal 
tip of the right middle finger.  The parties noted that the 
Board should have considered note 2 under 38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, which provides that when two or 
more digits of the same hand are affected by any combination 
of amputation, ankylosis, or limitation of motion that is not 
otherwise specified in the rating schedule, the evaluation 
level assigned will be that which best represents the overall 
disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher 
level of evaluation when the level of disability is equally 
balanced between one level and the next higher level.  The 
parties also agreed that the Board should have considered 
whether the veteran's claim should be referred to appropriate 
officials for an extra-schedular review.  After a review, the 
Board observes that further development is required prior to 
adjudicating the veteran's increased rating claim.

The veteran last underwent a VA Compensation and Pension 
examination in June 2004, which is four years ago.  In light 
of the length of time since the veteran's last examination, 
the Board finds that he should be afforded a new VA 
Compensation and Pension examination to ascertain the current 
level of severity of his service-connected multiple finger 
disability, thereby ensuring the level of severity of his 
disability is accurately rated throughout the entire period.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (providing 
that VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice should be provided.  
        
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if the 
claim is granted, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his multiple finger 
disability since June 2004.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
fracture of right thumb and right ring 
finger and traumatic amputation to the 
distal tip of the right middle finger 
(minor).  The veteran's claims file 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed and all findings 
should be reported in detail.  

The examiner is requested to conduct 
range of motion testing of the right 
thumb, right middle finger, and right 
ring finger in terms of the degrees lost.  
Range of motion should also be described 
by a statement as to the size of the gap, 
in centimeters or inches, between the 
fingertips and the proximal transverse 
crease of the palm, and the size of the 
gap, in centimeters or inches, between 
the thumb pad and his fingers with the 
thumb attempting to oppose the fingers. 

The extent of any incoordination, 
weakened movement, and excess 
fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to such 
symptoms in terms of the degree of 
additional range of motion loss.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should provide an opinion as 
to whether the veteran's service-
connected right thumb, right middle 
finger, and right ring finger result in 
favorable or unfavorable ankylosis, have 
caused any limitation of motion of other 
digits on the right hand, and whether the 
service-connected disability interferes 
with the overall function of the right 
hand.

4.  Thereafter, readjudicate the claim to 
include consideration of note 2 under 
38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand and 
consideration of an extra-schedular 
rating.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




